720 F.2d 622
UNITED STATES of America, Plaintiff-Appellant,andPyramid Lake Paiute Tribe of Indians, Plaintiff-Intervenor-Appellant,v.TRUCKEE-CARSON IRRIGATION DISTRICT, STATE OF NEVADA, SierraPacific Power Company, City of Washoe, and Washoe CountyTreasurer, Trustee, Albert A. Alcorn, and Approximately17,000 Other Individually Named Persons, Firms,Partnerships, and Corporations, Defendants-Appellees.
Nos. 78-1115, 78-1493.
United States Court of Appeals,Ninth Circuit.
Nov. 14, 1983.

Robert S. Pelcyger, Boulder, Colo., argued for Paiute Tribe;  Robert D. Stitser, Reno, Nev., on brief.
Joseph J. Brecher, Oakland, Cal., Phillip Shea, Mark, Shea & Wilks, Phoenix, Ariz., Arthur Lazarus, Jr., Washington, D.C., amicus curiae.
Peter Steenland, Jr., Atty., Dept. of Justice, Washington, D.C., for the U.S.
John W. Hoffman, Reno, Nev., argued for the State of Nev.;    Gordon H. De Paoli, Reno, Nev., argued for Sierra Pacific;  Frederick G. Girard, Sacramento, Cal., argued for Truckee-Carson Irr. Dist.;    Paul W. Freitag, Sparks, Nev., Nada Novakovich, Jack I. McAuliffe, Maurice J. Sullivan, Robert L. Van Wagoner and Richard W. Blakey, Reno, Nev., M. Bryon Lewis and Fredrick J. Martone, Phoenix, Ariz., Jarold M. Young, Edward Reed, Thomas J. Hall, Leslie B. Gray, Reno, Nev., on brief.
Appeal from the United States District Court for the District of Nevada.
Before TUTTLE,* SKOPIL, and SCHROEDER, Circuit Judges.


1
These cases are hereby remanded to the United States District Court for the District of Nevada for further proceedings in conformity with the opinion of the United States Supreme Court in Nevada v. United States, --- U.S. ----, 103 S.Ct. 2906, 77 L.Ed.2d 509 (1983).



*
 The Honorable Elbert Parr Tuttle, Senior Circuit Judge, United States Court of Appeals for the Eleventh Circuit, sitting by designation